Citation Nr: 9933001	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  92-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for a left leg injury.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for thrombophlebitis of 
the legs.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for Buerger's disease 
(thrombo-angiitis obliterans).

4.  Entitlement to service connection for pulmonary 
infarctions.

5.  Entitlement to service connection for residuals of 
pneumonia.

6.  Entitlement to service connection for interstitial 
fibrosis of the lungs.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  An unappealed January 1947 RO decision denied service 
connection for residuals of an injury to the left leg. 

2.  The evidence associated with the claims file subsequent 
to the January 1947 RO decision, is duplicative or cumulative 
of previously submitted materials; is not probative of the 
issue presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of an injury 
to the left leg. 

3.  An unappealed February 1948 rating decision denied 
service connection for venous thrombosis of both legs, as 
well as possible early Buerger's disease.  

4.  The evidence associated with the claims file subsequent 
to the January 1947 RO decision, is duplicative or cumulative 
of previously submitted materials; is not probative of the 
issue presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for thrombophlebitis of the 
legs and Buerger's disease.

5.  There is no competent medical evidence of record of a 
nexus, or link, between any current pulmonary infarctions, 
residuals of pneumonia, and interstitial fibrosis of the 
lungs, and an incident of the veteran's active military 
service.  


CONCLUSIONS OF LAW

1.  The January 1947 RO decision, denying service connection 
for residuals of an injury to the left leg, is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence associated with the veteran's claims file 
subsequent to the January 1947 RO decision is not new and 
material, and the veteran's claim for service connection for 
residuals of an injury to the left leg, is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The February 1948 rating decision, denying service 
connection for venous thrombosis of both legs, as well as 
possible early Buerger's disease, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

4.  Evidence associated with the veteran's claims file 
subsequent to the February 1948 rating decision is not new 
and material, and the veteran's claims for service connection 
for thrombophlebitis of the legs and Bueger's disease, are 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

5.  The veteran has not presented evidence of a well grounded 
claim for service connection for pulmonary infarctions.  
38 U.S.C.A. § 5107 (West 1991).

6.  The veteran has not presented evidence of a well grounded 
claim for service connection for residuals of pneumonia.  
38 U.S.C.A. § 5107 (West 1991).

7.  The veteran has not presented evidence of a well grounded 
claim for service connection for interstitial fibrosis of the 
lungs.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in April 1999, 
the veteran appeared at a hearing before the undersigned 
Member of the Board.  At that hearing, he presented 
additional documentary evidence in support of his appeal, 
along with a waiver of RO consideration of that evidence.  
See 38 C.F.R. § 20.1304(c).  As such, the Board will proceed 
with this appeal.  

I.  New and Material Evidence

A review of the present appeal reveals that in a January 1947 
rating decision, the RO denied service connection for 
residuals of an injury to the left leg.  Additionally, in a 
February 1948 rating decision, the RO denied service 
connection for venous thrombosis of both legs, as well as 
possible early Buerger's disease.  The veteran was notified 
of both of those decisions and his appellate rights by VA 
letters dated in January 1947 and February 1948, but he did 
not file a timely Notice of Disagreement or Substantive 
Appeal as to either of those decisions, which became final.  
See 38 U.S.C.A. § 7105(a)(c) (West 1991).  In February 1990, 
the veteran filed a claim to reopen his claims for service 
connection for residuals of a left leg injury, for thrombosis 
of the legs, and for Buerger's disease.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  New and 
material evidence is evidence that was not previously of 
record, and which bears directly and substantially upon the 
specific matter under consideration.  Such evidence must not 
be cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If the Board determines that new and material evidence has 
been presented to reopen a finally denied claim, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record, and presuming 
the credibility of such evidence, the claim as reopened is 
well grounded.  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999).  If the claim is well grounded, the Board must 
proceed to evaluate the merits of the claim, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107 has been 
satisfied.  However, "a reopened claim is not necessarily a 
well grounded claim and, absent a well grounded claim, the 
adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, 12 Vet. App. 203, 206 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claims for service connection, and the appeal is 
denied.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  

The January 1947 rating decision denied service connection 
for residuals of a left leg disability on the basis that 
there was no evidence of that disability found on the last 
examination.  The February 1948 rating decision denied 
service connection for venous thrombosis of the legs and/or 
possible early Burger's disease on the basis that there was 
no evidence that such disabilities were incurred or 
aggravated during the veteran's active military service. The 
Board finds that the record still contains no evidence of 
residuals of a left leg injury, for thrombosis of the legs, 
and for Buerger's disease, which are etiologically related to 
the veteran's active military service, and as such, the 
veteran's appeal must be denied. 

It is unclear from the record precisely what evidence was 
present at the time of the January 1947 rating decision, 
other than the veteran's application for service connection, 
on which he indicated that he injured his left leg in 1945, 
and his service separation examination, which is negative for 
a left leg injury.  The January 1947 rating decision denied 
the veteran's claim by stating that there was no evidence of 
a left leg injury on the last examination.  

At the time of the February 1948 rating decision, the record 
included a January 1948 VA hospitalization report, which 
contains a diagnosis of venous thrombosis, leg, bilateral, 
and possible early Buerger's disease.  According to that 
medical report, the veteran was admitted to the hospital with 
a complaint of nodules on both legs, which he claimed were 
present just following his discharge from service.  The 
veteran reported that he did not experience serious problems 
with the nodules until the Fall, 1947, at which time he 
sought treatment from his family doctor who told him he had 
an infection, and treated him with penicillin.  Physical 
examination revealed small nodules, which appeared to have a 
cord-like structure.  

In light of the foregoing medical evidence of record, at the 
time of the January 1947 rating decision, there was no 
evidence of a left leg disability.  At the time of the 
February 1948 rating decision, the veteran had a current 
diagnosis of venous thrombosis, leg, bilateral, mild 
thrombophlebitis, left leg, and possible early Buerger's 
disease.  As noted earlier, in order to reopen the veteran's 
claims for service connection, new and material evidence must 
be presented that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  In the present case, significant 
evidence would include medical evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Additionally, significant evidence would 
include medical evidence that the veteran developed Buerger's 
disease within the first year of service separation, as 
Buerger's disease is statutorily subject to presumptive 
service connection.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(a).  The Board finds that the record is devoid of any 
new and material evidence, and as such, the veteran's appeal 
must be denied.

The evidence associated with the veteran's claims file 
following the January 1947 and February 1948 rating decisions 
includes both VA and private medical records, and statements 
and hearing testimony from the veteran.  The Board has 
thoroughly reviewed that evidence, and concludes that such 
evidence is either cumulative or redundant of evidence 
already of record, or does not bear directly and 
substantially upon the specific matters under consideration.  
See 38 C.F.R. § 3.156(a).  More specifically, the additional 
evidence is devoid of any medical findings that the veteran 
currently has residuals of an in-service left leg injury.  
Furthermore, the additional evidence is devoid of any recent 
medical findings that the veteran currently has thrombosis of 
the legs and/or Buerger's disease, which are specifically 
related to an incident of his active military service.

VA medical records starting in December 1946 apparently were 
first associated with the claims folder in 1958.  The 
earliest post service medical record is dated December 23, 
1946 and notes mild thrombophlebitis of the left leg.  No 
mention is made as to when the initial signs of the 
disability occurred.  The next pertinent medical records are 
dated in late 1947 and they reflect no medical data relating 
the symptoms back to service.  In other words, the 
contemporaneous medical records do not place the veteran's 
symptomatology of disability or disease in service, and there 
is no mention of Berger's disease at this point in time.  The 
Board acknowledges the January 1948 VA hospitalization 
report, which contains a diagnosis of venous thrombosis, leg, 
bilateral, and possible early Buerger's disease.  
Furthermore, the Board notes that in an August 1981 medical 
report from Toledo hospital, a deep venous screening revealed 
an abnormal venous examination of the left leg.  
Additionally, in an August 1986 VA examination report, the 
veteran was diagnosed with circulatory insufficiency of both 
legs, and in a November 1994 VA outpatient treatment record, 
it appears that there is an assessment of peripheral vascular 
disease, or Buerger's disease.  However, even assuming that 
the veteran currently has such disorders, his appeal would 
still fail as there is no competent medical evidence of 
record that links any such current disorders to the veteran's 
active military service.  Nor is there evidence of 
manifestations of Buerger's disease, within the first year 
following service separation.  See 38 C.F.R. § 3.309(a). 
Indeed, it is not even certain that the veteran has Buerger's 
disease currently.  Possible early Buerger's disease was 
noted in 1948 and the references to the disease in the years 
since 1948 have been in the context of the veteran's past 
history of possible Buerger's disease.

The undersigned Board Member told the veteran at his hearing 
that he would review the record carefully in light of his 
testimony and the apparent indication in the medical records 
that pertinent disability began not long after service.  The 
Board fully acknowledges the veteran's statements and 
testimony, and does not doubt the veracity of his contentions 
that he injured his left leg in service, and that he 
developed thrombosis of the legs just after service 
separation.  However, the evidence points to the beginning of 
the veteran's ailments after, not during, service.  In the 
absence of competent medical evidence of a current diagnosis 
of the claimed disorders, and of a nexus, or link, between 
any current claimed disorder and a pertinent disorder or 
disease in service or an incident of the veteran's active 
military service, there is no significant evidence of record 
that would serve as a basis to reopen the veteran's claims 
for service connection.  Elkins, 8 Vet. App. 391; Cox v. 
Brown, 5 Vet. App. 95 (1993).  The veteran's statements and 
testimony alleging such a link are not "new" evidence as 
they are essentially duplicative of his contentions at the 
time of the prior final denials of his claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, the veteran's statements are not "material" 
evidence since, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a disorder, 
and as such, his statements on such matters do not constitute 
material evidence to reopen his claims for service 
connection.  Moray v. Brown, 5 Vet. App. 211 (1993). 

In conclusion, the Board finds that new and material evidence 
has not been presented to reopen claims for service 
connection for residuals of a left leg injury, for thrombosis 
of the legs, and for Buerger's disease, and as such, the 
veteran's appeal is denied.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); Elkins, 12 Vet. App. at 218-
219.  As the Board is not reopening these claims, the Board 
need not reach the question of whether the claims are well 
grounded.  


II.  Service Connection

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

The veteran essentially contends that he currently has 
pulmonary infarctions, chronic residuals of pneumonia, and 
interstitial fibrosis of the lungs, as a result of his active 
military service.  The Board has thoroughly reviewed the 
evidence of record, and finds that the veteran's claims must 
be denied as not well grounded for the following reasons.  

The veteran's available service medical records are negative 
for any findings of pulmonary infarctions, pneumonia, and 
interstitial fibrosis of the lungs.  Recently, the RO made an 
attempt to locate any additional service medical records for 
the veteran, but in a November 1996 response from the 
National Personnel Records Center (NPRC), it was noted that 
there were no additional service medical records available 
for the veteran, and that they may have been destroyed by a 
1973 fire at the NPRC.  Nevertheless, as is noted below, the 
possible absence of any service medical records does not 
prevent the Board from rendering an equitable determination 
with respect to the claims on appeal.

The veteran's service separation examination report, dated in 
October 1946, is negative for any findings related to the 
claimed disabilities.  Rather, the examination report 
reflects overall normal health.  The medical evidence 
following service separation reveals that in April 1960, the 
veteran was treated at St. Vincent's hospital for a bilateral 
pulmonary infarction, probably on the basis of an emboli from 
occult thrombus.  A June 1978 chest x-ray from Toledo 
hospital revealed minimal pleuroparenchymal adhesion and 
fibrosis, both lung bases.  In August 1986, the veteran 
underwent a VA examination and was diagnosed with 
interstitial fibrosis of the left lower lung.  The examiner 
indicated that the veteran used to smoke two packs of 
cigarettes per day.  There is no medical evidence of a 
current diagnosis of pneumonia, or residuals of pneumonia.  

After a review of all the medical evidence of record, the 
Board concludes that the veteran's claims for service 
connection for pulmonary infarctions, chronic residuals of 
pneumonia, and interstitial fibrosis of the lungs must be 
denied as not well grounded.  In that regard, the Board notes 
that although there is some post-service medical evidence of 
an impression of pulmonary infarctions and interstitial 
fibrosis of the lungs, such evidence is dated over ten years 
ago.  There is no competent medical evidence of record of a 
current diagnosis of any of the claimed disorders, which is 
an essential element for establishing service connection.  
See Epps, 126 F. 3d at 1468.  The Board notes the veteran's 
contentions that he currently has the claimed disorders, 
which he believes are related to his active military service.  
Nevertheless, despite the veteran's statements, the question 
of whether a chronic disability is currently present, as well 
as the etiology or causation of any such disability, is one 
which requires medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In the present case, there is simply 
no evidence of record that the veteran currently suffers from 
the claimed disorders and that they are due to his military 
service.  As such, his appeal must be denied as not well 
grounded.

As the Board finds that the veteran has not presented 
evidence of well grounded claims, the VA is under no further 
duty to assist the veteran in developing the facts pertinent 
to his claims, including obtaining an additional medical 
opinion.  See Epps, 126 F.3d at 1468 ("there is nothing in 
the text of [38 U.S.C.A.] § 5107 to suggest that the [VA] has 
a duty to assist a claimant until the claimant meets his or 
her burden of establishing a 'well grounded' claim.").  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well ground the 
veteran's claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 
( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well grounded 
claims for service connection for pulmonary infarctions, 
residuals of pneumonia, and interstitial fibrosis of the 
lungs.  Id.; Robinette, 8 Vet. App. at 77-78.  In that 
regard, medical evidence is needed that establishes a current 
diagnosis of the claimed disorders, along with medical 
evidence of a nexus or link between the current disabilities 
and an incident of the veteran's active military service. 


ORDER

New and material evidence has not been presented to reopen 
claims for service connection for thrombophlebitis of the 
legs, for Buerger's disease, and for residuals of a left leg 
injury.

In the absence of evidence of well grounded claims, service 
connection for pulmonary infarctions, residuals of pneumonia, 
and interstitial fibrosis of the lungs, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

